Berry, J.
Gen. St. c. 16, § 1, authorizes boards of ■county commissioners to grant licenses for the sale of spirituous, vinous or fermented, and malt liquors, within their proper counties, upon compliance with the provisions of section 2, which points out the steps to be taken by an applicant for license. Section 4 provides that whoever sells any such liquors in a less quantity than five gall ons, without first having ■obtained license therefor agreeably to the provisions of this *141chapter, shall, upon conviction, be fined, etc. The statute contains no exception to the sweeping enactment that whoever sells without the required license subjects himself to the prescribed punishment.
If, as is claimed to have been the fact in this instance, a town votes “ in favor of licenses,” under Laws 1870, c. 32, such vote in no way affects the liability imposed by Gen. St. c. 16, § 4, upon a person who sells liquors of the kinds, specified, in such town, without first having obtained license. Neither Laws 1870, c. 32, nor any other statute to which our attention has been called, attempts to do this.
If the board of county commissioners of any county refuses to grant a license to any person whomsoever to. sell intoxicating liquors in towns which have not voted “ against license,” under Laws 1870, c. 32, this in no way dispenses with the necessity of procuring a license in order to render sales of such liquors legal. As the statute (Gen. St. c. 16, § 4) provides no exception in such case, there is no exception. State v. Downer, 21 Wis. 274; Mayor of New York v. Mason, 4 E. D. Smith, 142 ; Com. v. Blackington, 24 Pick. 352; State v. Jamison, 23 Mo. 330.
Judgment affirmed.